Exhibit 10.1

 

 [image_001.jpg]

Helping You Do More of What You Do Well!

 

 

1517 San Jacinto Phone 713 780 0806

Houston, TX 77002 Fax 800 861 1175

www.clearfinancials.com E mail steven@clearfinancials.com

 

April 18, 2016

 

Evan Levine

Panther Biotechnology, Inc.

888 Prospect Street, Suite 200,

La Jolla, CA 92037

 

Dear Evan:

 

Thanks for the opportunity to provide you with a proposal for providing Chief
Financial Officer services for your company. I look forward to working with you
again.

 

It is our understanding that Panther Biotechnology, Inc. (the “Client” or
“PBYA”) would like to retain Clear Financial Solutions, Inc. (the “Firm”) to
provide it with Chief Financial Officer (“CFO”) services. We have prepared this
proposal (hereinafter referred to as the “Agreement”) based upon our
understanding of your needs. If this Agreement meets with your approval, you
will need to sign in the space below demonstrating your acceptance of the terms
stated herein.

 

Standard Billing Rates

 

You have requested that we perform contract SEC reporting services for your
company. We anticipate that these services will be performed by Steven M. Plumb,
CPA, and the Firm’s staff. The standard billing rates for our partners and staff
are as follows:

 

  Partner Level $250 per hour     Manager Level $125 - $175 per hour     Staff
Level $100 per hour     Bookkeeper $75 per hour  

 

Expedited Services Premium

 

If you require services for a project or report that we determine, in our sole
discretion, is urgent and requires expedited service, we will charge a premium
of 50% over our standard rates for such project or report. Any project or report
in which we deem to have received the majority of the relevant data (in our sole
opinion) within 20 days of the original deadline for the completion of such
report (including extensions) will be subject to such premium assessment.

 

CFO Services

 

We will prepare the quarterly 10-Q and annual 10-K filings for Panther
Biotechnology, Inc. and act as the Chief Financial Officer of PBYA.

 

This will include the following:

 

·Workpapers necessary to support balance sheet and disclosure items

·Trial balance

·Financial statements

·Footnotes

·SEC filings

·Recordkeeping and accounting

·Prepare the past due Forms 10-Q for the quarters ending August 31, 2015,
November 30, 2015 and February 29, 2016.

 



 1 

 

 

We will make every reasonable effort to ensure that the filings are made in a
timely manner. We will use our best efforts to file past due forms by April 15,
2016 and currently due forms by their due date, including available extensions
of time.

 

Our fees do not include:

 

·Edgarization fees and XBRL fees

·Derivative valuations

 

Client responsibilities

 

The Firm will report to Client’s Chief Executive Officer and to the Audit
Committee of the Board of Directors. If an Audit Committee is not in place then
the Firm will report to the Board of Directors. The Firm has the responsibility,
authority and freedom to report to the Audit Committee independent of
management.

 

Please be aware that none of the services provided by the Firm can be relied
upon to detect errors, irregularities, or illegal acts that may exist. We will,
however, inform the appropriate level of management of any errors,
irregularities or illegal acts that come to our attention.

 

Compensation for SEC Services

 

We will perform these services at the rate of $6,000 (six thousand dollars) per
month, due on the first day of each month. Client agrees that the initial fee
will be evaluated every three months and adjusted by a mutually agreed upon
amount based upon the amount of time and effort required to meet Client’s needs.
We agree to begin performing services effective March 15, 2016. The first
month’s fee will be paid in two installments consisting of a check from the PBYA
checking account in the amount of $8387.77 and a check in the amount of $612.23
from the Fidelity account, for a total of $6,000.00.

 

PBYA will issue 180,000 shares of its common stock to Mr. Plumb as additional
compensation for his services (the Shares). The Shares will vest 1/36 per month
for 3 years, starting March 15, 2016. The Shares will become fully vested upon a
change of control.

 

Further, upon execution of this Agreement, Client will pay a retainer to Firm
equal to the first month’s fee of $6,000 (six thousand dollars) to be retained
by Firm until the end of the Agreement and applied to the last month’s billing.
Time is billed in one half-hour increments.

 

In addition, Client will reimburse Firm for reasonable expenses such as travel,
mileage, photocopies, long distance, Edgarizing, postage and supplies.

From time to time the Firm may bring business opportunities involving technology
or other transactions involving third parties to the attention of the Client. If
a transaction occurs as a result of these efforts, the Firm will be paid a fee
equal to 5% of the value of the technology or transaction.

 

Monthly invoices are due on the first of the month and are due via wire
transfer. Wire transfer instructions are as follows:

 

Bank: Frost National Bank   100 Houston St.   San Antonio, Texas 78205   Phone
210-220-4011 ABA: 114000093 A/C #: 130016640 Account name: Clear Financial
Solutions, Inc.

 

 



 2 

 

 

You may also pay via credit card by completing a credit card authorization form.

 

If Client fails to pay an invoice within 15 days of the invoice date, Client
agrees to pay Firm a late fee of five cents for each dollar past due (not to
exceed $125.00) for the purpose of defraying Firm’s expenses incident to
handling such delinquency and delinquent payment. In addition, all outstanding
balances 31 days and older, will accrue interest at a rate equal to the lesser
of 6% per annum, or the maximum lawful rate which may be contracted for,
charged, taken, received or reserved in accordance with applicable state and
federal law.

 

(Notwithstanding any other provision of this Agreement, the collection of
interest in excess of the maximum amount permitted by federal or state usury
laws is not permitted under this Agreement and in the event any such excess
interest is contracted for, charged or received under this Agreement, then (a)
the provisions of this paragraph shall govern and control, (b) neither Client
nor any other person shall be obligated to pay the amount of such interest, (c)
any such excess which may have been collected shall be either applied as a
credit against the then unpaid amount owing hereunder or refunded to Client, at
the Firm’s option; and (d) the effective rate of interest shall be automatically
reduced to the maximum lawful rate of interest allowed under the usury laws as
now or hereafter in effect and construed by the courts having jurisdiction
thereof.)

 

Confidentiality

 

As stated above, from time to time the Firm may bring business opportunities
involving technology or transactions with third parties to the attention of
Client. This information must be treated as confidential by Client and Client
may not disclose such information to any other person or entity for a period of
three years without the express written consent of the Firm. In addition, Client
agrees that any communication by Client regarding the aforementioned technology
or transactions must be made solely with the Firm unless the Firm gives Client
express written consent to communicate with another.

 

Each party agrees to keep confidential the proprietary information of the other
party that may be learned during the course of providing or receiving services
under this Agreement. Firm agrees it will not disclose any proprietary or
confidential information disclosed by Client under this Agreement, including
Client’s trade secrets, except as necessary to perform Firm’s obligations under
this Agreement or as required by law or legal compulsion. The parties’
confidentiality obligations under this paragraph shall survive the termination
of this Agreement.

 

Other

 

The Firm has not been engaged to provide, nor will it provide, any attestation
services, such as auditing, review or compilation services under this Agreement
except that Steven M. Plumb has agreed, as CFO of the Company, to execute the
Certifications required by Forms 10-K and 10-Q, pursuant to the requirements of
the Securities Exchange Act of 1934 and Section 302 of the Sarbanes-Oxley Act of
2002, if applicable.

 

During the term of this Agreement and for a period of two years thereafter,
Client and its subsidiaries and affiliates agree not to solicit for employment
or outside contracting any employee or contractor of the Firm. For purposes of
this paragraph, a Firm employee or contractor includes persons or entities who
were employed or engaged by Firm within six (6) months of being solicited, hired
or engaged by Client. If a Firm employee or contractor solicits Client for
employment, Client must request permission from the Firm before discussing any
possible employment opportunities with such Firm employee or contractor. By
executing this Agreement below, Client agrees and acknowledges that it would be
difficult, if not impossible, to determine the precise amount of damages that
Firm will suffer in the event Client or a subsidiary or affiliate of Client
solicits or hires an employee or contractor of the Firm. Therefore, Client
agrees as follows: a) If Client solicits an employee or contractor of the Firm,
but does not hire said employee or contractor, Client will pay the Firm, as
liquidated damages, a fee equal to three months of the compensation that was
payable by Firm to said employee or contractor, at the rate in effect at the
time of solicitation, if employee or contract was then employed or engaged by
Firm, and if not, at the rate in effect at the time such employee or contractor
left Firm’s employ or engagement, calculated on a full time basis, without
regard to whether Firm actually paid or was obligated to pay said employee or
contractor full time compensation for a period of three months; b) if Client
solicits and hires an employee or contractor of the Firm, or if Client hires an
employee or contractor of the Firm without first seeking the Firm’s permission
to speak to such contractor or employee, Client will pay the Firm, as liquidated
damages, a fee equal to twelve months of the compensation that was payable by
Firm to said employee or contractor, at the rate in effect at the time such
employee or contractor left Firm’s employ or engagement, calculated on a full
time basis, without regard to whether Firm actually paid or was obligated to pay
said employee or contractor full time compensation for a period of twelve
months; and c) if Client seeks permission to speak to a Firm employee or
contractor prior to initiating conversations with said employee or contractor,
and Client subsequently hires the Firm employee or contractor, Client will pay
Firm, as liquidated damages, a fee equal to nine months of the compensation that
was payable by Firm to said employee or contractor at the rate in effect at the
time such employee or contractor left Firm’s employ or engagement, calculated on
a full time basis, and without regard to whether Firm actually paid or was
obligated to pay said employee or contractor full time compensation for a period
of nine months.. The parties acknowledge that the amount established in this
paragraph as liquidated damages to Firm is reasonable under the circumstances
existing at the time of the execution of this Agreement. Any fees due under this
clause are payable prior to the first day of employment or engagement of the
Firm employee or contractor by Client.

 



 3 

 

 

The term of this Agreement shall begin on the date of acceptance below and
continue for a period of one year. Unless canceled by either party by written
notice thirty (30) days prior to the end of any term of the Agreement, the
Agreement will automatically renew for successive twelve (12) month periods
based upon Firm’s standard fees schedule at the time of renewal. The retainer
paid by Client shall be carried forward through any renewal and applied to the
Firm’s final month’s billing. Upon renewal, Firm may require additional amounts
to be held as retainer to reflect any increase in Firm’s fees. As used herein,
the “term” of this Agreement includes the initial and all renewal terms unless
the context requires otherwise.

 

If the Client cancels the Agreement or fails to perform for any reason, then
Client shall pay the Firm damages equal to twelve monthly billings.

 

If the Firm is unable to perform due to circumstances beyond its control, then
the Firm is released from this Agreement and the Firm has no liability under
this Agreement. Firm may also terminate this Agreement (i) immediately and
without prior notice if Client fails to pay any invoice within 15 days of the
due date; (ii) upon 10 days prior written notice of any other breach of this
Agreement that remains uncured upon the expiration of such 10 day notice period;
and/or (iii) upon 30 days prior written notice, without or without cause.

 

Guarantee

 

Firm represents and warrants to Company that all services, work and deliverables
to be performed hereunder shall be performed in a professional and workmanlike
manner to the highest industry standards. Firm makes no guarantees or
representations regarding any particular result or outcome based on services
provided.

 

Other Matters

 

Client agrees to allow Firm to announce Client as a new client in the Firm’s
newsletter.

 

Based upon the terms and conditions contained in this Agreement, Client is
engaging Firm to perform business and management consulting services at such
places and times as may be reasonably agreed to by Firm. It is expressly
understood and agreed that no provisions of this Agreement, nor any act of the
parties, shall be interpreted to create any relationship between Firm and Client
other than that of independent contractor.

 

If the SEC or other government agency makes an investigation of Client or its
principals or personnel, or otherwise makes any other inquiry to Firm regarding
Client, whether or not Firm's services for Client are the subject matter, in
whole or part, of the investigation or inquiry, Client agrees to pay all
attorney fees and other expenses incurred by the Firm in connection with such
investigation or inquiry. Firm may choose its own attorney(s), and, at Firm's
request, Client will pay such attorney(s)' invoices and/or fees directly to such
attorney(s).

 

In the case of a dispute between the parties to this Agreement, such
representative as the Client may designate will discuss the disputed items with
Firm and attempt to resolve the dispute. If the parties are unable to
successfully negotiate a resolution of the disputed matter between themselves,
they will submit the matter to mediation prior to commencing any legal action;
provided however, that Firm will have no obligation to negotiate or mediate a
claim for non-payment prior to bringing suit to collect past due amounts.

 

If it becomes necessary for Firm to make demand, and/or bring a lawsuit or other
action or proceeding, to enforce Client’s obligations under this Agreement, Firm
is entitled to recover its reasonable attorney fees and other expenses of
enforcement from Client.

 



 4 

 

 

Client understands, acknowledges and agrees to the following limitation on
damages it may recover from Firm: Client’s maximum recovery from Firm for any
loss or damage arising out of, or related, directly or indirectly, to the
performance of this Agreement will be limited to the return of the prior one
month’s fees paid to Firm. In no event will Firm be liable to Client for any
consequential, indirect, exemplary, punitive, or special damages (including
without limitation, loss of revenue or anticipated profits) even if Firm has
been advised of the possibility of such damages.

 

The parties agree that this Agreement constitutes the entire Agreement between
the Client and the Firm and that it supersedes any and all prior or
contemporaneous Agreements between the parties, either written or oral, with
respect to the transactions contemplated within this Agreement. This Agreement
may be modified or amended only by an instrument in writing and signed by all
the parties to this Agreement. Any waiver of the terms and conditions of this
Agreement must be in writing and signed by all the parties to this Agreement and
any such waiver will not be construed as a waiver of any other terms and
conditions of this Agreement. A waiver by either party as to any particular
breach will not constitute or be considered as a waiver of any similar or other
breach or default thereafter.

 

The Client expressly understands and agrees that the Firm, or any of its
employees, will not be prevented or barred from rendering services of the same
nature as or a similar nature to those described in this Agreement, or of any
nature whatsoever, for or on behalf of any person, firm, corporation or entity
other than the Client regardless of the nature of the business of the other
person.. Client agrees that Firm, in its discretion, may employ or retain such
others to assist in the rendition of the services to Client as Firm deems
advisable, if any.

 

This Agreement may not be assigned by either party, provided however, that the
merger or consolidation of the Firm into or with any other entity shall not be
considered an assignment by Firm and shall not terminate this Agreement.

 

This Agreement is governed exclusively by Texas substantive law without
reference to Texas choice of law rules. The parties agree that all disputes
arising out of or related to this Agreement must be litigated in the state
courts of Harris County, Texas, which the parties agree shall be the exclusive
forum for any and all litigation between them. The Client expressly agrees that
it is subject to personal jurisdiction in Texas for any and all disputes between
the parties. The Client further agrees that subject matter jurisdiction for any
and all disputes between the parties lies exclusively in the Texas state courts.

 

The parties agree that if any provision of this Agreement, or any portion
thereof, is held to be invalid and unenforceable, then the remainder of this
Agreement shall nevertheless remain in full force and effect.

 

Any written notice required or permitted by this Agreement will be deemed given
(i) upon the date the notice is received if personally delivered or delivered by
receipted overnight mail or delivery service; or (ii) five business days after
the date of mailing, if deposited in the United States mail, postage prepaid, by
certified mail, return receipt requested; and addressed, if to Firm, to the
attention of Steven M. Plumb, C.P.A., at the address appearing in the letterhead
above, and if to Client, to the attention of the undersigned, at the address
appearing below.

 

The parties agree that facsimile signatures of this Agreement shall be as
effective as if originals.

 

 

 

 



 5 

 

 

Please indicate your acceptance of the above terms and conditions of our
agreement by signing below. A copy is enclosed for your records. If your needs
change during the year, the nature of our services can be adjusted
appropriately. Likewise, if you have special projects with which we can assist,
please let us know. We look forward to a long-term and mutually-beneficial
relationship with Panther.

 

Sincerely,

 

Clear Financial Solutions, Inc.

 

 

By: /s/ Steven M. Plumb   Steven M. Plumb, CPA

 

Reviewed and accepted:

 

Panther Biotechnology, Inc.

 

 

By: /s/ Evan Levine Date: April 13, 2016   Evan Levine     Chief Executive
Officer  

 

Client Address:

Evan Levine

Panther Biotechnology, Inc.

888 Prospect Street, Suite 200,

La Jolla, CA 92037

 